Exhibit 10.45

 

ADMINISTRATIVE AGENCY AGREEMENT

 

among

 

WILLIS ENGINE SECURITIZATION TRUST,

 

WILLIS LEASE FINANCE CORPORATION,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

and

 

THE ENTITIES LISTED ON APPENDIX A HERETO

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE 1

DEFINITIONS

 

 

 

 

SECTION 1.01

Definitions

 

 

 

 

ARTICLE 2

APPOINTMENT; ADMINISTRATIVE SERVICES

 

 

 

 

SECTION 2.01

Appointment

 

SECTION 2.02

Limitations

 

SECTION 2.03

General Services

 

(a)

General Services

 

(b)

Monitoring Services.

 

(c)

Rating Agency Services

 

(d)

Documentation and Letters of Credit

 

(e)

Closing Services

 

(f)

Filings and Reports

 

(g)

Amendments

 

(h)

Lease Defaults

 

(i)

Payment of Bills

 

(j)

Servicing Agreement; Back-Up Servicing Agreement

 

(k)

Events of Default

 

(l)

Restricted Cash Amounts

 

(m)

Letters of Credit

 

SECTION 2.04

Bank Account Management and Calculation Services

 

(a)

(i) Operating Bank

 

(b)

Description of Accounts

 

 

(i)

Collection Account

 

(c)

Calculations

 

(d)

Withdrawals and Transfers

 

(e)

Ratings and the Accounts

 

(f)

Records

 

(g)

Reports

 

(h)

Investment Directions

 

SECTION 2.05

Accounting Services

 

 

i

--------------------------------------------------------------------------------


 

(a)

Budgeting Process

 

(b)

Management Accounts and Financial Statements

 

(c)

Accounting Standards

 

(d)

Guidelines for Draft Accounts

 

SECTION 2.06

Additional Administrative Services

 

SECTION 2.07

Additional Engine

 

SECTION 2.08

New Subsidiaries

 

SECTION 2.09

Responsibility of WEST and the Subsidiaries

 

 

 

 

ARTICLE 3

STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY

 

 

 

 

SECTION 3.01

Standard of Performance

 

SECTION 3.02

Conflicts of Interest

 

SECTION 3.03

Liability and Indemnity

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01

Representations and Warranties by Administrative Agent

 

 

 

 

ARTICLE 5

ADMINISTRATIVE AGENT UNDERTAKINGS

 

 

 

 

SECTION 5.01

Administrative Agent Undertakings

 

 

 

 

ARTICLE 6 [a05-18192_4ex10d45.htm#Article6_101819]

UNDERTAKINGS OF WEST GROUP [a05-18192_4ex10d45.htm#Article6_101819]

 

 

 

 

SECTION 6.01 [a05-18192_4ex10d45.htm#Section6_01_102017]

Cooperation [a05-18192_4ex10d45.htm#Section6_01_102017]

 

SECTION 6.02 [a05-18192_4ex10d45.htm#Section6_02_102018]

Information [a05-18192_4ex10d45.htm#Section6_02_102018]

 

SECTION 6.03 [a05-18192_4ex10d45.htm#Section6_03_102020]

Scope of Services [a05-18192_4ex10d45.htm#Section6_03_102020]

 

SECTION 6.04 [a05-18192_4ex10d45.htm#Section6_04_102021]

Ratification [a05-18192_4ex10d45.htm#Section6_04_102021]

 

SECTION 6.05 [a05-18192_4ex10d45.htm#Section6_05_102023]

Covenants [a05-18192_4ex10d45.htm#Section6_05_102023]

 

SECTION 6.06 [a05-18192_4ex10d45.htm#Section6_06_102024]

Ratification by Subsidiaries [a05-18192_4ex10d45.htm#Section6_06_102024]

 

 

 

 

ARTICLE 7 [a05-18192_4ex10d45.htm#Article7_101823]

ADMINISTRATION FEES AND EXPENSES [a05-18192_4ex10d45.htm#Article7_101823]

 

 

 

 

SECTION 7.01 [a05-18192_4ex10d45.htm#Section7_01_102025]

Administration Fees [a05-18192_4ex10d45.htm#Section7_01_102025]

 

SECTION 7.02 [a05-18192_4ex10d45.htm#Section7_02_102026]

Expenses [a05-18192_4ex10d45.htm#Section7_02_102026]

 

SECTION 7.03 [a05-18192_4ex10d45.htm#Section7_03_102027]

Payment of Expenses [a05-18192_4ex10d45.htm#Section7_03_102027]

 

 

 

 

ARTICLE 8 [a05-18192_4ex10d45.htm#Article8_101832]

TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT
[a05-18192_4ex10d45.htm#Article8_101832]

 

 

 

 

SECTION 8.01 [a05-18192_4ex10d45.htm#Section8_01_102028]

Term [a05-18192_4ex10d45.htm#Section8_01_102028]

 

SECTION 8.02 [a05-18192_4ex10d45.htm#Section8_02_102029]

Right to Terminate [a05-18192_4ex10d45.htm#Section8_02_102029]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.03 [a05-18192_4ex10d45.htm#Section8_03_102033]

Consequences of Termination [a05-18192_4ex10d45.htm#Section8_03_102033]

 

(a) [a05-18192_4ex10d45.htm#Section8_03_102033]

Notices [a05-18192_4ex10d45.htm#Section8_03_102033]

 

(b) [a05-18192_4ex10d45.htm#AccruedRights_105107]

Accrued Rights [a05-18192_4ex10d45.htm#AccruedRights_105107]

 

(c) [a05-18192_4ex10d45.htm#Replacement_105111]

Replacement [a05-18192_4ex10d45.htm#Replacement_105111]

 

SECTION 8.04 [a05-18192_4ex10d45.htm#Section8_04_102038]

Survival [a05-18192_4ex10d45.htm#Section8_04_102038]

 

 

 

 

ARTICLE 9 [a05-18192_4ex10d45.htm#Article9_101835]

ASSIGNMENT AND DELEGATION [a05-18192_4ex10d45.htm#Article9_101835]

 

 

 

 

SECTION 9.01 [a05-18192_4ex10d45.htm#Section9_01_102040]

Assignment and Delegation [a05-18192_4ex10d45.htm#Section9_01_102040]

 

 

 

 

ARTICLE 10 [a05-18192_4ex10d45.htm#Article1_101837]

MISCELLANEOUS [a05-18192_4ex10d45.htm#Article1_101837]

 

 

 

 

SECTION 10.01 [a05-18192_4ex10d45.htm#Section10_01_102105]

Notices [a05-18192_4ex10d45.htm#Section10_01_102105]

 

SECTION 10.02 [a05-18192_4ex10d45.htm#Section10_02_102106]

Governing Law [a05-18192_4ex10d45.htm#Section10_02_102106]

 

SECTION 10.03 [a05-18192_4ex10d45.htm#Section10_03_102107]

Jurisdiction [a05-18192_4ex10d45.htm#Section10_03_102107]

 

SECTION 10.04 [a05-18192_4ex10d45.htm#Section10_04_102110]

Waiver of Jury Trial [a05-18192_4ex10d45.htm#Section10_04_102110]

 

SECTION 10.05 [a05-18192_4ex10d45.htm#Section10_05_102110]

Counterparts; Third Party Beneficiaries
[a05-18192_4ex10d45.htm#Section10_05_102110]

 

SECTION 10.06 [a05-18192_4ex10d45.htm#Section10_06_102111]

Entire Agreement [a05-18192_4ex10d45.htm#Section10_06_102111]

 

SECTION 10.07 [a05-18192_4ex10d45.htm#Section10_07_102112]

Power of Attorney [a05-18192_4ex10d45.htm#Section10_07_102112]

 

SECTION 10.08 [a05-18192_4ex10d45.htm#Section10_08_102113]

Table of Contents; Headings [a05-18192_4ex10d45.htm#Section10_08_102113]

 

SECTION 10.09 [a05-18192_4ex10d45.htm#Section10_09_102114]

Restrictions on Disclosure [a05-18192_4ex10d45.htm#Section10_09_102114]

 

SECTION 10.10 [a05-18192_4ex10d45.htm#Section10_10_102116]

No Partnership [a05-18192_4ex10d45.htm#Section10_10_102116]

 

SECTION 10.11 [a05-18192_4ex10d45.htm#Section10_11_102117]

Concerning the Indenture Trustee [a05-18192_4ex10d45.htm#Section10_11_102117]

 

SECTION 10.12 [a05-18192_4ex10d45.htm#Section10_12_102046]

Amendments [a05-18192_4ex10d45.htm#Section10_12_102046]

 

 

 

 

APPENDIX A - Subsidiaries [a05-18192_4ex10d45.htm#AppendixA_102122]

 

 

 

SCHEDULE A - Definitions [a05-18192_4ex10d45.htm#Schedulea_102126]

 

 

 

SCHEDULE I - Accounts [a05-18192_4ex10d45.htm#Schedulei_102130]

 

 

iii

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENCY AGREEMENT (as amended, modified or supplemented from time
to time in accordance  with the terms hereof, the “Agreement”) dated as of
August 9, 2005, among Willis Engine Securitization Trust (“WEST”), a Delaware
statutory trust, Willis Lease Finance Corporation, a Delaware corporation,
(together with its successors and permitted assigns, the “Administrative Agent”
or “Willis”), Deutsche Bank Trust Company Americas, a New York banking
corporation, not in its individual capacity but solely as trustee under the
Indenture (the “Indenture Trustee”), and the subsidiaries and owner trusts in
which WEST retains an interest, each of which is listed on Appendix A hereto
(collectively, the “Subsidiaries”).

 

For the consideration set forth herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Administrative
Agent, the Indenture Trustee, WEST and the Subsidiaries agree as follows:

 


ARTICLE 1

DEFINITIONS


 

SECTION 1.01       Definitions.  Capitalized terms used herein have the meanings
assigned thereto in Schedule A hereto.  Unless otherwise defined herein, all
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Indenture.

 


ARTICLE 2

APPOINTMENT; ADMINISTRATIVE SERVICES


 

SECTION 2.01       Appointment.  (a)  WEST and each Subsidiary hereby appoints
the Administrative Agent as the provider of the general services set forth in
Section 2.03, the accounting services set forth in Section 2.05 and the
additional administrative services set forth in Section 2.06 (together with the
Bank Account Management Services referred to in subsection (b) below, the
“Administrative Services”) to WEST and each Subsidiary on the terms and subject
to the conditions set forth in this Agreement.

 

(b)           WEST hereby directs the Indenture Trustee to appoint, and the
Indenture Trustee, on behalf of the Secured Parties, hereby appoints, the
Administrative Agent as the provider of the bank account management and
calculation services set forth in Section 2.04 and in the Indenture (the “Bank
Account Management Services”) and delegates to the Administrative Agent its
authority to administer the Accounts and to otherwise perform the Bank Account
Management Services on behalf of WEST and each Subsidiary on the terms and
subject to the conditions set forth in this Agreement.

 

(c)           The Administrative Agent hereby accepts such appointments and
agrees to perform the Administrative Services on the terms and subject to the
conditions set forth in this Agreement.

 

(d)           The Administrative Services do not include any service or matter
which is the responsibility of the Servicer under the Servicing Agreement, the
Back-Up Servicer under the Back-Up Servicing Agreement, the Back-Up
Administrative Agent under the Back-Up Administrative Agency Agreement, or the
company secretaries of WEST or any Subsidiary.

 

--------------------------------------------------------------------------------


 

SECTION 2.02       Limitations.  (a)  The Administrative Agent agrees (with
respect to the Administrative Services agreed by it to be carried out hereunder)
to perform the Administrative Services in a manner that does not violate the
terms of the articles of incorporation, by-laws, trust agreements or similar
constitutional documents of WEST and each Subsidiary and all agreements to which
WEST or any Subsidiary is a party (including all Related Documents), provided
that copies of such documents and agreements have been delivered or are
otherwise available to the Administrative Agent and, without prejudice to the
foregoing, not to enter into, on behalf of WEST or any Subsidiary, any
commitments, loans or obligations or charge, mortgage, pledge, encumber or
otherwise restrict or dispose of the property or assets or expend any funds of
WEST or any Subsidiary save (i) as expressly permitted by the terms of this
Agreement or (ii) upon the express direction of the Controlling Trustees,
subject to the limitations in Section 2.02(b) hereof.

 

(b)           In connection with the performance of the Administrative Services
and its other obligations hereunder, the Administrative Agent shall (i) have no
responsibility for the failure of any other Person (other than any Person acting
as a delegate of the Administrative Agent under this Agreement pursuant to
Section 9.01 hereof) providing services directly to WEST and the Subsidiaries to
perform its obligations to WEST and the Subsidiaries, (ii) in all cases be
entitled to rely upon the instructions of WEST and the Subsidiaries with respect
to any Administrative Services other than the Bank Account Management Services
or upon the instructions of the Indenture Trustee on behalf of WEST and the
Subsidiaries with respect to any Bank Account Management Services, and upon
notices, reports or other communications made by any Person providing services
to WEST and the Subsidiaries (other than any Affiliate of the Administrative
Agent) and shall not be responsible for the accuracy or completeness of any such
notices, reports or other communications except to the extent that the
Administrative Agent has actual notice of any matter to the contrary and
(iii) not be obligated to act in any manner which is reasonably likely to
(A) violate any Applicable Law, (B) lead to an investigation by any Governmental
Authority or (C) expose the Administrative Agent to any liabilities for which,
in the Administrative Agent’s good faith opinion, adequate bond or indemnity has
not been provided.

 

(c)           Subject to the limitations set forth in Section 2.02(a), in
connection with the performance of the Administrative Services, the
Administrative Agent is expressly authorized by WEST and each Subsidiary, (i) to
engage in and conclude commercial negotiations with the Persons providing
services to WEST and the Subsidiaries, including, without limitation, where the
context admits, the Servicer (unless the Servicer is Willis), the Back-Up
Servicer, the Back-Up Administrative Agent and other Persons performing similar
services or advising WEST and the Subsidiaries (the “Service Providers”) and
with their Representatives, and (ii) after such consultation, if any, as the
Administrative Agent deems necessary under the circumstances, to act on behalf
of WEST or such Subsidiary with regard to any and all matters requiring any
action on the part of the Administrative Agent under the Servicing Agreement or
Back-Up Servicing Agreement, as the case may be.  WEST and each Subsidiary
agrees that it will give the Administrative Agent, the Servicer, the Back-Up
Servicer and the Indenture Trustee 60 days’ prior written notice of any
limitation or modification of the authority set forth in this Section 2.02(c).

 

2

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent may rely on the advice of any law firm,
accounting firm, risk management adviser, tax adviser, insurance adviser,
technical adviser, aircraft engine appraiser or other professional adviser
appointed by WEST and any Person appointed in good faith by the Administrative
Agent and shall not be liable for any claim by WEST or any Subsidiary to the
extent that it was acting in good faith upon the advice of any such Persons.

 

(e)           Notwithstanding the appointment of, and the delegation of
authority and responsibility to, the Administrative Agent hereunder, WEST and
each Subsidiary shall continue to have and exercise through its respective
Controlling Trustees real and effective control and management of all matters
related to its ongoing business operations, assets and liabilities, subject to
matters that are expressly the responsibility of the Administrative Agent in
accordance with the terms of this Agreement, and WEST and each Subsidiary shall
at all times conduct its separate ongoing business in such a manner as the same
shall at all times be readily identifiable from the separate business of the
Administrative Agent, and neither WEST nor any Subsidiary is merely lending its
name to decisions taken by others.

 

SECTION 2.03       General Services.  The  Administrative Agent hereby agrees to
perform and provide the following general services for WEST and each Subsidiary
and their respective governing body:

 

(a)   General Services.  The Administrative Agent shall provide the following
general services:

 

(i)            Board papers; except in such instances in which such preparation
and distribution is required to be done by another party by Applicable Law,
preparation and distribution, at such time as shall be agreed with the
Administrative Agent, of draft trustees or board meeting agendas and any other
papers required in connection with such meetings;

 

(ii)           Books, records and filings; maintaining, or monitoring the
maintenance of, the books, records, registers and associated filings of WEST and
each Subsidiary, other than those required to be maintained by the Delaware
Trustee;

 

(iii)          General administrative assistance; providing any administrative
assistance reasonably necessary to assist WEST or any Subsidiary in carrying out
its obligations, including providing timely notice of decisions to be made, or
actions to be taken, under any of the Related Documents; provided, that if the
obligations of WEST or any Subsidiary under any of the Related Documents are
only required upon receipt of notice to the Administrative Agent, then the
Administrative Agent shall provide such administrative assistance only to the
extent it has received such notice or is otherwise aware of such obligations;

 

3

--------------------------------------------------------------------------------


 

(iv)          Lease, sale and capital investment decisions; assisting WEST and
the Subsidiaries in making its aircraft engine lease, sale and capital
investment decisions including to the extent (A) such assistance is not
contemplated to be provided by the Servicer or Back-Up Servicer, as the case may
be, pursuant to the Servicing Agreement or Back-Up Servicing Agreement, as the
case may be, and (B) such decisions are not required by any Related Document or
Applicable Law to be made by the Controlling Trustees;

 

(v)           Professional advisors; procuring, when the Administrative Agent
considers in good faith that it is appropriate or necessary to do so, and
coordinating the advice of, legal counsel, accounting, tax and other
professional advisers at the expense of WEST or the relevant Subsidiary, to
assist WEST or such Subsidiary in carrying out its obligations, and supervising,
in accordance with instructions from WEST or such Subsidiary, such legal counsel
and other advisers;

 

(vi)          Appraisal services; as frequently as is necessary for WEST and
each Subsidiary to comply with its obligations under the Related Documents,
arranging for the Appraisals to be made and providing the Appraisals to the
relevant Service Providers;

 

(vii)         Servicer and Back-Up Servicer; providing assistance to the
Servicer or Back-Up Servicer, as the case may be, with respect to matters for
which such assistance is contemplated by the Servicing Agreement or Back-Up
Servicing Agreement, as the case may be, or is reasonably necessary in order for
the Servicer or Back-Up Servicer, as the case may be, to perform its duties in
accordance with the Servicing Agreement or Back-Up Servicing Agreement, as the
case may be; and

 

(viii)        Supervisory services; supervising outside counsel and other
professional advisers and coordinating legal and other professional advice
received by WEST and the Subsidiaries other than with respect to any service or
matter which is the responsibility of the Servicer or Back-Up Servicer, as the
case may be, under the Servicing Agreement or Back-Up Servicing Agreement, as
the case may be.

 


(B)     MONITORING SERVICES. THE ADMINISTRATIVE AGENT SHALL MONITOR THE
PERFORMANCE OF THE OTHER SERVICE PROVIDERS AND REPORT ON SUCH PERFORMANCE TO THE
CONTROLLING TRUSTEES ON A QUARTERLY BASIS, INCLUDING:

 

(i)            to the extent not provided for in the relevant agreement,
assisting in establishing standards for performance evaluation and compliance
with the terms of such agreement;

 

(ii)           assisting in evaluating the performance and compliance of each
Service Provider against its obligations under the relevant agreement or such
standards as are established pursuant to subsection 2.03(b)(i) above; and

 

(iii)          implementing any other request by WEST and the Subsidiaries to
evaluate the performance of the Service Providers under the relevant agreements
with WEST and the Subsidiaries, which shall be at the expense of WEST and the
Subsidiaries, to the extent services are required that are materially greater in
scope than those being provided pursuant to the express terms of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)   Rating Agency Services.  To the extent that (x) the following services are
not provided by the other Service Providers, and (y) the relevant information is
provided to the Administrative Agent by WEST and the Subsidiaries or the Service
Providers or is otherwise available to the Administrative Agent, acting as
liaison with the Rating Agencies with respect to the rating impact of any
decisions on behalf of WEST and the Subsidiaries, the Administrative Agent shall
perform the following supplemental services:

 

(i)            Portfolio information; advising the Rating Agencies from time to
time of any material changes in the Portfolio, coordinating with WEST and the
Subsidiaries and the Service Providers and providing the Rating Agencies with
such statistical and other information as they may from time to time request
(such information to be provided at the expense of WEST and the Subsidiaries to
the extent that providing such information requires services that are materially
greater in scope than those being provided pursuant to the express terms of this
Agreement); and

 

(ii)           Notes information; providing the Rating Agencies with the
Outstanding Principal Balance of each Series of Notes and loan-to-value ratios.

 

(d)   Documentation and Letters of Credit.  To the extent that the following
services are not provided by the Servicer or Back-Up Servicer, as the case may
be, providing assistance to WEST and the Subsidiaries in procuring Lessee
consents, novations and other documentation and in taking all other actions
necessary in connection with the reissue or amendment of letters of credit.

 

(e)   Closing Services.  To the extent that the following services are not
provided by the Servicer or Back-Up Servicer, as the case may be, providing
assistance to WEST and the Subsidiaries in (1) the re-lease and/or sale of the
Engines, (2) the acquisition of Additional Engines and (3) financing
transactions relating to WEST and the Subsidiaries after the Initial Closing
Date, including:

 

(I)            COORDINATION; COORDINATING WITH THE SERVICE PROVIDERS, LEGAL AND
OTHER PROFESSIONAL ADVISERS TO MONITOR THE PROTECTION OF THE INTERESTS AND
RIGHTS OF WEST AND THE SUBSIDIARIES, COORDINATING THE EXECUTION OF DOCUMENTATION
REQUIRED AT CLOSINGS, AND ASSISTING IN THE MANAGEMENT OF THE CLOSING PROCESS SO
THAT CLOSINGS WILL OCCUR ON A TIMELY BASIS;

 

(II)           CLOSING SUPPORT; PROVIDING QUALIFIED PERSONNEL TO ATTEND AND
PROVIDE ADMINISTRATIVE SUPPORT (INCLUDING THE PREPARATION OF ANY CERTIFICATES
REQUIRED PURSUANT TO THE SERVICING AGREEMENT OR BACK-UP SERVICING AGREEMENT, AS
THE CASE MAY BE) AT THE CLOSINGS IN CONNECTION WITH SALES OR RE-LEASES OF THE
ENGINES AND THE ACQUISITION OF ANY ADDITIONAL ENGINES, IF REQUIRED (IT BEING
UNDERSTOOD THAT THE ADMINISTRATIVE AGENT WILL NOT BE OBLIGATED TO PROVIDE LEGAL
COUNSEL OR LEGAL OR TECHNICAL SERVICES TO WEST AND THE SUBSIDIARIES);

 

(III)          DOCUMENTATION SUPPORT; PROVIDING ALL NECESSARY ADMINISTRATIVE
SUPPORT TO COMPLETE ANY DOCUMENTATION AND OTHER RELATED MATTERS; AND

 

5

--------------------------------------------------------------------------------


 

(IV)          APPOINTMENTS; APPOINTING COUNSEL AND OTHER APPROPRIATE
PROFESSIONAL ADVISERS TO REPRESENT WEST AND THE SUBSIDIARIES IN CONNECTION WITH
ANY SUCH CLOSINGS.

 

(f)    Filings and Reports.  Based on information produced or provided to it,
the Administrative Agent shall cause all reports to be prepared, filed and/or
distributed by WEST or any Subsidiary or its governing bodies, with the
assistance of outside counsel and auditors, if appropriate, including:

 

(I)            INVESTOR REPORTS; REPORTS REQUIRED OR RECOMMENDED TO BE
DISTRIBUTED TO INVESTORS (INCLUDING REPORTS SUBSTANTIALLY IN THE FORM OF EXHIBIT
N TO THE INDENTURE, WHICH SHALL BE PROVIDED TO THE INDENTURE TRUSTEE BY THE
FIFTH BUSINESS DAY BEFORE ANY PAYMENT DATE OR ANY OTHER DATE FOR DISTRIBUTION OF
ANY PAYMENTS WITH RESPECT TO ANY SERIES OF NOTES THEN OUTSTANDING), AND IN
CONNECTION THEREWITH, MANAGING INVESTOR RELATIONS ON BEHALF OF WEST AND THE
SUBSIDIARIES WITH THE ASSISTANCE OF OUTSIDE COUNSEL AND AUDITORS, IF
APPROPRIATE, AND PREPARING OR ARRANGING FOR THE PREPARATION AND DISTRIBUTION OF
SUCH REPORTS AT THE EXPENSE OF WEST AND THE SUBSIDIARIES; AND

 

(II)           GOVERNMENTAL REPORTS; REPORTS REQUIRED TO BE FILED WITH ANY
GOVERNMENTAL AUTHORITIES, AND IN CONNECTION THEREWITH, PREPARING ON BEHALF OF
WEST OR ANY SUBSIDIARY OR ARRANGING FOR THE PREPARATION OF AND ARRANGING FOR THE
FILING OF ANY REPORTS REQUIRED TO BE FILED WITH ANY OTHER ENTITY IN ORDER FOR
WEST OR SUCH SUBSIDIARY NOT TO BE IN VIOLATION OF APPLICABLE LAW OR ANY
APPLICABLE COVENANTS.

 

(g)   Amendments.  The Administrative Agent shall provide the following services
with respect to amendments of the Related Documents and the Leases:

 

(i)            Related Documents; reporting on the substance of any proposed
amendments to any Related Documents;

 

(ii)           Execution and delivery of amendments; to the extent requested by
WEST and the Subsidiaries or by the parties to Related Documents and subject to
approval by the appropriate Controlling Trustees, coordinating with the legal
counsel of WEST and the Subsidiaries, the other parties thereto and their
counsel the preparation and execution of any amendments to the Related Documents
(other than amendments relating to the Engines or the Leases), and providing
assistance in the implementation of such amendments; and

 

(iii)          Lease amendments; to the extent reasonably requested by the
Servicer or Back-Up Servicer, as the case may be, coordinating and providing
assistance on behalf of WEST and the Subsidiaries with such party and seeking to
obtain appropriate approvals to take any action which may be required to amend
the terms of the Leases.

 

(h)   Lease Defaults.  To the extent reasonably requested by the Servicer or
Back-Up Servicer, as the case may be, the Administrative Agent shall coordinate
and provide assistance on behalf of WEST and the Subsidiaries with such party
and outside counsel in a Lessee default or repossession situation.

 

6

--------------------------------------------------------------------------------


 

(i)    Payment of Bills.  The Administrative Agent shall authorize payment of
bills and expenses (i) payable to legal and professional advisers authorized to
be engaged or consulted pursuant to this Agreement or (ii) approved by the
Controlling Trustees.

 

(j)    Servicing Agreement; Back-Up Servicing Agreement.  The Administrative
Agent shall provide assistance to WEST with respect to matters for which action
by WEST is required under the Servicing Agreement or Back-Up Servicing
Agreement, as the case may be, or the Indenture, including such assistance that
may be necessary for WEST to:

 

(i)            comply with Sections 6.07, 7.05(a) and 7.06 of the Servicing
Agreement or Back-Up Servicing Agreement, as the case may be;

 

(ii)           provide such instructions to the Servicer or Back-Up Servicer, as
the case may be, as such party may require in interpreting the Indenture and the
Concentration Limits;

 

(iii)          direct the Servicer or Back-Up Servicer, as the case may be, to
amend the minimum hull and liability insurance coverage amounts set forth in
Schedule 1.03(a) to Schedule 2.02(a) to the Servicing Agreement or Back-Up
Servicing Agreement, as the case may be (“Schedule 2.02(a)”);

 

(iv)          direct the Servicer or Back-Up Servicer, as the case may be, as to
whether settlement offers received by such party with respect to claims for
damage or loss in excess of $500,000 with respect to an Engine Asset are
acceptable;

 

(v)           request periodic reports from the Servicer or Back-Up Servicer, as
the case may be, regarding insurance matters;

 

(vi)          provide the Servicer or Back-Up Servicer, as the case may be, with
such information as such party may reasonably request in connection with the
Concentration Limits and certify to such party that proposed Engine-related
transactions will not result in the violation of such Concentration Limits;

 

(vii)         advise the Servicer or Back-Up Servicer, as the case may be, as
required by Schedule 2.02(a);

 

(viii)        direct the Servicer or Back-Up Servicer, as the case may be, to
arrange for the sale of an Engine Asset and certify to such party that such sale
complies with the terms of the Indenture;

 

(ix)           make any discretionary decisions, judgments or assumptions
necessary in connection with the preparation of any projections, and provide the
Servicer or Back-Up Servicer, as the case may be, with any written policies and
guidelines that such party shall require in connection with such preparation;
and

 

(x)            request information and assistance from the Servicer or Back-Up
Servicer, as the case may be, in regard to appraisals of Engine Assets in
accordance with Section 5.01 of Schedule 2.02(a).

 

7

--------------------------------------------------------------------------------


 

(k)   Events of Default.  The Administrative Agent shall inform the Controlling
Trustees as soon as is reasonably practicable if the Administrative Agent
believes that (i) net revenues generated by the Leases will be insufficient to
satisfy the payment obligations of WEST and the Subsidiaries and (ii) an Event
of Default will result from such insufficiency, and advise the Controlling
Trustees as to any appropriate action to be taken (subject to the provisions of
the Related Documents) with respect to such insufficiency and cause the actions
directed by the Controlling Trustees to be implemented so as to avoid an Event
of Default, if it is possible to do so.

 

(l)    Restricted Cash Amounts.  The Administrative Agent shall advise the
Controlling Trustees, the Indenture Trustee and the Independent Controlling
Trustee as to the appropriate levels of the Senior Restricted Cash Amount and
the Junior Restricted Cash Amount;

 

(m)  Letters of Credit.  The Administrative Agent shall determine whether it is
necessary at any time that WEST make a drawing under any back-up letter of
credit of which WEST is the beneficiary in accordance with the terms of the
applicable letter of credit agreement and the terms of the Related Documents
and, if so, administer such drawing on WEST’s behalf.

 

SECTION 2.04       Bank Account Management and Calculation Services.  The 
Administrative Agent hereby agrees to perform and provide the following bank
account management and calculation services:

 

(a)           (i)            Operating Banks.  The Operating Bank shall be the
Indenture Trustee, initially (as of the Initial Closing Date) Deutsche Bank
Trust Company Americas, and such other Eligible Institutions as WEST shall
designate in accordance with the requirements of the Indenture.

 

(ii)     Maintenance of Accounts.  The Administrative Agent shall maintain each
of the Accounts set forth on Schedule I hereto, in each case in the manner
described herein and in Section 3.01 of the Indenture.  The Administrative Agent
shall take all actions necessary to establish, and shall establish, additional
or replacement Accounts from time to time as required by and in accordance with
the terms of Section 3.01 of the Indenture.  In addition, the Administrative
Agent shall take all actions necessary to cause the Indenture Trustee to be
granted, to the extent possible, a security interest pursuant to Section 2.01 of
the Security Trust Agreement in the interest of WEST and each Subsidiary in the
cash balances from time to time deposited in the Accounts.

 

(iii)    Successor Operating Bank.  If any Operating Bank should change as a
result of (A) the resignation of the Indenture Trustee or replacement of the
Indenture Trustee by an Eligible Institution pursuant to the terms of the
Indenture, (B) the repayment in full of the Series A Notes or (C) such Operating
Bank’s failure to meet the criteria necessary to qualify as an Eligible
Institution, the Administrative Agent, acting on behalf of the Indenture
Trustee, shall thereupon promptly establish replacement Accounts as necessary at
a successor Operating Bank and transfer the balance of funds in each Account
then maintained at the former Operating Bank to such successor Operating Bank.

 

8

--------------------------------------------------------------------------------


 

(b)   Description of Accounts.  (i)  Accounts.  The Administrative Agent shall
maintain at an Operating Bank in the name of WEST or the applicable Subsidiary
and pledged to the Indenture Trustee pursuant to the Security Trust Agreement
the following Accounts:

 

(A)      THE COLLECTIONS ACCOUNT IN ACCORDANCE WITH SECTION 3.02 OF THE
INDENTURE.

 

(B)       THE ENGINE RESERVE ACCOUNT IN ACCORDANCE WITH SECTION 3.06 OF THE
INDENTURE.

 

(C)       THE SECURITY DEPOSIT ACCOUNT IN ACCORDANCE WITH SECTION 3.07 OF THE
INDENTURE.

 

(D)      THE SENIOR RESTRICTED CASH ACCOUNT IN ACCORDANCE WITH SECTION 3.04 OF
THE INDENTURE.

 

(E)       THE JUNIOR RESTRICTED CASH ACCOUNT IN ACCORDANCE WITH SECTION 3.05 OF
THE INDENTURE.

 

(F)       THE EXPENSE ACCOUNT IN ACCORDANCE WITH SECTION 3.08 OF THE INDENTURE.

 

(G)       THE ENGINE ACQUISITION ACCOUNT IN ACCORDANCE WITH SECTION 3.03 OF THE
INDENTURE.

 

(H)      THE REDEMPTION/DEFEASANCE ACCOUNT IN ACCORDANCE WITH SECTION 3.10 OF
THE INDENTURE.

 

(I)        THE ENGINE REPLACEMENT ACCOUNT IN ACCORDANCE WITH SECTION 3.11 OF THE
INDENTURE.

 

(J)        THE SERIES ACCOUNTS IN ACCORDANCE WITH SECTION 3.09 OF THE INDENTURE.

 

(ii)           Bank Account Statements.  The Administrative Agent shall take all
necessary steps to ensure that the Indenture Trustee, as an Operating Bank, and
each Operating Bank at which an Account is located shall furnish as of the close
of business on each Determination Date a statement providing the then current
Balance of each applicable Account to the Indenture Trustee, WEST, the Servicer
or the Back-Up Servicer.

 

(iii)          Maintaining the Accounts.  So long as any Secured Obligations (as
defined in the Security Trust Agreement) remain Outstanding:

 

(A)          The Administrative Agent shall maintain, or cause to be maintained,
each  Account in the name of the related Grantor (as defined in the Security
Trust Agreement) only with a bank (an “Account Bank”) that has entered into a
letter agreement in substantially the form of Exhibit C to the Security Trust
Agreement

 

9

--------------------------------------------------------------------------------


 

(or made such other arrangements as are acceptable to the Administrative Agent
and the Indenture Trustee) with such Grantor and the Indenture Trustee (an
“Account Letter”).

 

(B)           The Administrative Agent shall promptly instruct each Person
obligated at any time to make any payment to any Grantor for any reason (an
“Obligor”) to make such payment to an Account meeting the requirements of
clause 2.04(b)(iii)(A) above.

 

(C)           Upon the termination of any Account Letter or other arrangement
with respect to the maintenance of an Account by any Grantor or any Account
Bank, the Administrative Agent shall immediately notify all Obligors (as defined
in the Security Trust Agreement) that were making payments to such Account to
make all future payments to another Account meeting the requirements of
clause (A) above.

 

(c)   Calculations.  Pursuant to Section 3.12 of the Indenture, the
Administrative Agent shall, at the times and in the manner set forth therein,
determine or calculate each of the amounts required to be determined or
calculated by it pursuant to Sections 3.12(a) through (e) of the Indenture and
determine any Stated Interest Shortfall, Base Interest Shortfall, Net Stated
Interest Shortfall, Net Base Interest Shortfall, Series A Scheduled Payment
Shortfall, Series B Scheduled Payment Shortfall or Final Principal Payment
Shortfall pursuant to Section 3.12(d) of the Indenture.

 

(d)   Withdrawals and Transfers.  The Administrative Agent shall direct the
Operating Bank in writing to make the following withdrawals and transfers in
accordance with the terms of the Indenture:

 

(i)      Closing Date Deposits, Withdrawals and Transfers.  On the Initial
Closing Date and each other Closing Date, as applicable, the Administrative
Agent shall make each of the transfers described in Sections 3.03, 3.04, 3.05,
3.06, 3.07 and 3.08 of the Indenture in accordance with such respective Section.

 

(ii)     Interim Deposits and Withdrawals.  From time to time, the
Administrative Agent shall make the withdrawals, deposits and transfers provided
for in Sections 3.02, 3.06, 3.07 and 3.08 of the Indenture in accordance with
such respective Section.

 

(iii)    Payment Date Withdrawals and Transfers.  On each Payment Date, each
Delivery Date and each Funding Date, as applicable, the Administrative Agent
shall instruct the Indenture Trustee to make the withdrawals and transfers
provided for in Sections 3.02, 3.03, 3.04, 3.05, 3.06, 3.07, 3.08, 3.09, 3.11
and 3.13(a) of the Indenture in accordance with such respective Section.

 

(iv)    Event of Default (Prior to a Collateral Liquidation Notice) Withdrawals
and Transfers.  Notwithstanding anything to the contrary contained in
Section 2.04(d)  hereof, if an Early Amortization Event or an Event of Default
(or a combination of both) has occurred and is then continuing, the
Administrative Agent shall

 

10

--------------------------------------------------------------------------------


 

distribute funds on deposit in the Collections Account in the amounts and in the
order of priority provided for in Section 3.13(b) of the Indenture.

 

(V)            EVENT OF DEFAULT (AFTER A COLLATERAL LIQUIDATION NOTICE)
WITHDRAWALS AND TRANSFERS.   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN SECTION 2.04(D) HEREOF, FOLLOWING THE DELIVERY OF A COLLATERAL LIQUIDATION
NOTICE TO THE INDENTURE TRUSTEE, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE FUNDS
ON DEPOSIT IN THE COLLECTIONS ACCOUNT IN THE ORDER OF PRIORITY PROVIDED FOR IN
SECTION 3.13(C) OF THE INDENTURE.

 

(vi)           Defeasance/Redemption Transfers.  The Administrative Agent shall
transfer from time to time amounts on deposit in the Redemption Account to the
applicable Series Account in connection with either the redemption of any Series
of Notes in accordance with Sections 3.10(c) and 3.16 of the Indenture or the
exercise of the defeasance provisions set forth in Article XII of the Indenture.

 

(vii)          Currency Conversions.  If and to the extent that WEST incurs any
payment obligation or other cost in a currency other than U.S. dollars, the
Administrative Agent shall, to the extent practicable, convert U.S. dollars into
such other currency at the then prevailing market rate as necessary to discharge
such payment obligations or costs, at the expense of WEST in accordance with
Section 13.06 of the Indenture.

 

(e)   Ratings and the Accounts.  Each Account shall at all times be maintained
at an Operating Bank or another Eligible Institution selected by the
Administrative Agent in accordance with the Security Trust Agreement and the
Indenture.

 

(f)    Records.  The Administrative Agent shall provide such information
relating to the Accounts to the Indenture Trustee or the Rating Agencies as any
of them may reasonably request from time to time.

 

(g)   Reports.  The Administrative Agent shall provide the reports and other
information required to be provided by it pursuant to Section 2.13 of the
Indenture, together with copies of such additional reports or other information
as the Indenture Trustee may reasonably request, all in accordance with the
terms of the Indenture.

 


(H)   INVESTMENT DIRECTIONS  UPON WRITTEN INSTRUCTIONS FROM WEST, THE
ADMINISTRATIVE AGENT SHALL PROVIDE THE DIRECTIONS TO THE INDENTURE TRUSTEE TO
INVEST THE FUNDS ON DEPOSIT IN THE ACCOUNTS IN PERMITTED INVESTMENTS AS
CONTEMPLATED BY SECTION 3.01(D) OF THE INDENTURE.

 

SECTION 2.05       Accounting Services.  The Administrative Agent hereby agrees
to perform and provide the following accounting services:

 

(a)   Budgeting Process.  The Administrative Agent shall, in accordance with the
procedures, policies and guidelines described below and on the basis of
information generated by the Administrative Agent and information provided by
the Service Providers and WEST and the Subsidiaries:

 

11

--------------------------------------------------------------------------------


 

(i)            in respect of the Initial Period and in respect of each One Year
Period after the Initial Period during the term of the Servicing Agreement or
Back-Up Servicing Agreement, as the case may be, and on behalf of WEST and the
Subsidiaries, prepare and deliver to the Servicer or the Back-Up Servicer, as
the case may be, no later than the November 30 immediately preceding the
commencement of each Year, proposed Operating Budgets and Asset Expenses Budgets
for each such period together with reasonably detailed supporting information
and the assumptions underlying such proposed Operating Budgets or Asset Expenses
Budgets, such proposed Operating Budgets and Asset Expenses Budgets to be based,
in part, on the information provided by the Servicer or Back-Up Servicer, as the
case may be, pursuant to Section 7.05(c) of the Servicing Agreement or Back-Up
Servicing Agreement, as the case may be, and present them to WEST and the
Subsidiaries for approval;

 

(ii)           on behalf of WEST and the Subsidiaries, review, discuss and
negotiate with the Servicer or Back-Up Servicer, as the case may be, such
proposed Operating Budgets and Asset Expenses Budgets, and make such adjustments
proposed by such party as the Administrative Agent shall deem appropriate; and

 

(iii)          submit to the Servicer or Back-Up Servicer, as the case may be,
no later than the December 20 immediately preceding the commencement of such
Year the Budgets together with reasonably detailed information regarding WEST’s
underlying assumptions.

 

(b)   Management Accounts and Financial Statements.  The Administrative Agent
shall, in accordance with the procedures, policies and guidelines described
below and on the basis of information generated by the Administrative Agent and
information provided by the Service Providers, WEST and the Subsidiaries:

 

(i)            establish an accounting system and maintain the accounting
ledgers of and for WEST and each Subsidiary in accordance with U.S. GAAP, unless
otherwise required by Applicable Law and specified by the Controlling Trustees
(collectively, the “Ledgers”);

 

(ii)           prepare and deliver (within 40 days after the end of the relevant
Quarter or, if the end of such Quarter coincides with the end of a Year, within
75 days after the end of such Year), with respect to WEST and the Subsidiaries,
on a consolidated basis, a draft balance sheet and draft statement of changes in
shareholders’ equity or residual trust interest as of the end of each Quarter
and Year, as applicable, and draft statements of income and cash flows for each
such Quarter and Year, as applicable (the “Consolidated Quarterly Draft
Accounts”);

 

(iii)          to the extent required by Applicable Law, prepare and deliver
(within 60 days after the end of the relevant Quarter or, if the end of such
Quarter coincides with the end of a Year, within 120 days after the end of such
Year), with respect to WEST and the Subsidiaries on a combined basis and such of
WEST and the Subsidiaries as are specified by the Controlling Trustees in a
written schedule provided to the Administrative Agent (which schedule may be
updated by the Controlling Trustees to

 

12

--------------------------------------------------------------------------------


 

the Administrative Agent delivered at least 30 days prior to the commencement of
the relevant Quarter), on a consolidating company-by-company basis, a draft
balance sheet and statement of changes in shareholders’ equity or residual trust
interest as of the end of each Quarter and Year, as applicable, with respect to
WEST or such Subsidiary and draft statements of income and cash flows for such
Quarter and Year, as applicable (the “Consolidating Quarterly Draft Accounts”
and, together with the Consolidated Quarterly Draft Accounts, the “Draft
Accounts”);

 

(iv)          arrange and manage the quarterly review of the Draft Accounts by
the auditors of WEST and the Subsidiaries;

 

(v)           arrange for, coordinate with and assist the auditors of WEST and
the Subsidiaries in preparing annual audits;

 

(vi)          prepare or arrange for the preparation of and arrange for the
filing of the tax returns of WEST and the Subsidiaries in conjunction with tax
advisers of WEST and the Subsidiaries after submission to the Controlling
Trustees to the extent required by the Controlling Trustees or Applicable Law;

 

(vii)         liaise with the Servicer or Back-Up Servicer, as the case may be,
for the purpose of preparing the monthly reports in accordance with
Sections 8.01 and 8.02 of Schedule 2.02(a) of the Servicing Agreement or Back-Up
Servicing Agreement, as the case may be; and

 

(viii)        compare the expected cash flows of WEST and the Subsidiaries and
the Budgets to actual results;

 

provided, however, that WEST and the Subsidiaries shall retain responsibility
for the Ledgers and Draft Accounts, including all discretionary decisions and
judgments relating to the preparation and maintenance thereof, and WEST and the
Subsidiaries shall retain responsibility for its financial statements.

 

(c)   Accounting Standards.  The Administrative Agent shall prepare the Draft
Accounts in accordance with U.S. GAAP unless otherwise required by Applicable
Law and specified by the Controlling Trustees.  In connection with the
preparation of the Consolidated Quarterly Draft Accounts, the Controlling
Trustees will provide to the Administrative Agent, at such times as the
Administrative Agent may require, a review report (as defined by the Statements
on Standards for Accounting and Review Services issued by the American Institute
of Certified Public Accountants) of the independent public accountants of WEST
and the Subsidiaries with respect to the financial statements of WEST and the
Subsidiaries for, or as of the end of, such Quarter, including in such report
such accountants’ statement that, based on its review of such financial
statements, it is not aware of any material modifications that should be made to
such financial statements in order for them to be in conformity with U.S. GAAP
or other applicable accounting principles; provided, however, that, with respect
to such financial statements for, or as of the end of, any Quarter (other than
the last Quarter of any Year), in the event that WEST and the Subsidiaries do
not include (or cause to be included) any material disclosure required by U.S.
GAAP or other applicable accounting principles to be included

 

13

--------------------------------------------------------------------------------


 

within footnotes to such financial statements, such review report may be
qualified solely by stating that the only modification that should be made to
such financial statements in order for them to be in conformity with U.S. GAAP
or other applicable accounting principles is the inclusion of such disclosure;
provided further, however, that such qualification may not relate to any
footnote to such financial statements.

 

(d)   Guidelines for Draft Accounts.  The Administrative Agent shall be entitled
to request instructions from the Controlling Trustees as to general guidelines
or principles to be followed in preparing Draft Accounts and as to amending or
supplementing any such guidelines or principles.

 

SECTION 2.06       Additional Administrative Services.  The Administrative Agent
will provide additional Administrative Services, including (a) providing
assistance in the issuance of any Additional Notes and (b) undertaking efforts
to avoid any adverse change in the tax status of WEST or any Subsidiary.  In
addition, upon a request by WEST or any Subsidiary, the Administrative Agent
will take such other actions as may be appropriate to facilitate the business
operations of WEST or such Subsidiary and assist the Controlling Trustees in
carrying out their obligations; provided, however, that the Administrative Agent
will not be obligated or permitted to take any action that might reasonably be
expected to result in the business of WEST or such Subsidiary ceasing to be
separate and readily identifiable from, and independent of, the Administrative
Agent and any of its Affiliates.

 

SECTION 2.07       Additional Engine.  In the event that WEST and the
Subsidiaries shall acquire any Additional Engines and notwithstanding that WEST
and the Subsidiaries may retain different Service Providers for such Additional
Engines, the Administrative Agent hereby agrees to provide the Administrative
Services specified herein with respect to all such Additional Engines.

 

SECTION 2.08       New Subsidiaries.  The Administrative Agent shall be
responsible for coordinating with outside legal counsel, auditors, tax advisers
and other professional advisers with respect to all corporate and administrative
matters relating to the formation, operation, corporate affairs and related
matters with respect to all Subsidiaries which are or may become members of WEST
and the Subsidiaries, including identifying such outside advisers, a potential
company secretary and candidates for trustee to the extent necessary, and shall
be permitted to incur expenses in respect of such Subsidiaries without the
consent of WEST and the Subsidiaries up to such aggregate amount as shall be
authorized from time to time by the Controlling Trustees.  To the extent that
the Administrative Agent shall deem it necessary or desirable in order for WEST
and the Subsidiaries to carry on its business, the Administrative Agent shall
have the authority to assist in the formation of new Subsidiaries of WEST and to
appoint any director to any such Subsidiary without the consent of WEST and the
Subsidiaries; provided that such directors shall be the Controlling Trustees and
Independent Trustees of WEST then in office unless otherwise required by
applicable local law mandating a particular citizenship for directors.  The
Administrative Agent and its personnel may act as company secretary for any
Subsidiary.

 

SECTION 2.09       Responsibility of WEST and the Subsidiaries.  (a)  The
obligations of the Administrative Agent hereunder are limited to those matters
that are expressly the

 

14

--------------------------------------------------------------------------------


 

responsibility of the Administrative Agent in accordance with the terms of this
Agreement.  Notwithstanding the appointment of the Administrative Agent to
perform the Administrative Services, WEST and each Subsidiary shall remain
responsible for all matters and decisions related to its business, operations,
assets and liabilities.

 

(b)           Without derogating from the authority and responsibility of the
Administrative Agent with respect to the performance of certain of the
Administrative Services as set forth in this Agreement, it is hereby expressly
agreed and acknowledged that the Administrative Agent is not authorized or
empowered to make or enter into any agreement, contract or other legally binding
arrangement, in respect of or relating to the business or affairs of WEST or any
Subsidiary, or pledge the credit of, incur any indebtedness on behalf of or
expend any funds of WEST or any Subsidiary other than as expressly permitted in
accordance with the terms of this Agreement, all such authority and power being
reserved to WEST or the appropriate Subsidiary or the Indenture Trustee, as the
case may be.

 


ARTICLE 3

STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY


 

SECTION 3.01       Standard of Performance.  The Administrative Agent will
devote the same amount of time, attention and resources to and will be required
to exercise the same level of skill, care and diligence in the performance of
its services as it would if it were administering such services on its own
behalf (the “Standard of Performance”).

 

SECTION 3.02       Conflicts of Interest.  (a)  WEST and each Subsidiary
acknowledge and agree that (i) in addition to the Administrative Services under
this Agreement, the Administrative Agent may provide, and shall be entitled to
provide, from time to time, the administrative services for itself or its
Affiliates (other than WEST and each Subsidiary) (“Other Administrative
Services”); (ii) in addition to the Administrative Services and Other
Administrative Services, the Administrative Agent shall, and shall be entitled
to, carry on its commercial businesses, including the financing, purchase or
other acquisition, leasing and sale of aircraft engines; (iii) notwithstanding
Section 3.02(b) below, in the course of conducting such activities, the
Administrative Agent may from time to time have conflicts of interest in
performing its duties on behalf of the various entities to whom it provides the
administrative or management services; and (iv) the Controlling Trustees of WEST
have approved the transactions contemplated by this Agreement and desire that
such transactions be consummated and, in giving such approval, the Controlling
Trustees of WEST have expressly recognized that such conflicts of interest may
arise and that when such conflicts of interest arise the Administrative Agent
shall perform the Administrative Services in accordance with the Standard of
Performance and the Administrative Agent Conflicts Standard set forth in Section
3.02(b).

 

(b)           If conflicts of interest arise regarding any Administrative
Service, on the one hand, and any Other Administrative Service, on the other
hand, the Administrative Agent shall promptly notify WEST.   The Administrative
Agent shall perform the Administrative Services in good faith and the
Administrative Agent shall not discriminate between such Administrative Service
and such Other Administrative Service on an unreasonable basis (the standard set
forth in this Section 3.02(b) shall be referred to collectively as the
“Administrative Agent Conflicts Standard”).

 

15

--------------------------------------------------------------------------------


 

SECTION 3.03       Liability and Indemnity.  (a)  The Administrative Agent shall
not be liable for any Losses or Taxes to or of, or payable by, WEST or any
Subsidiary at any time from any cause whatsoever or any Losses or Taxes directly
or indirectly arising out of or in connection with or related to the performance
by the Administrative Agent of this Agreement unless such Losses or Taxes are
the result of the Administrative Agent’s own willful misconduct, gross
negligence, deceit or fraud or that of any of its directors, officers, agents or
employees, as the case may be.

 

(b)           Notwithstanding anything to the contrary set forth in any other
agreement to which WEST or any Subsidiary is a party, WEST and the Subsidiaries
do hereby assume liability for and do hereby agree to indemnify, reimburse and
hold harmless on an After-Tax Basis the Administrative Agent, its directors,
officers, employees and agents and each of them from any and all Losses, to the
extent that the Losses exceed recoveries under insurance policies maintained by
WEST or the Servicer, or Taxes that may be imposed on, incurred by or asserted
against any of them arising out of, in connection with or related to the
Administrative Agent’s performance under this Agreement (including any Losses or
Taxes incurred by the Administrative Agent as a result of indemnifying any
Person to whom it shall have delegated its obligations hereunder in accordance
with Section 9.01, but only to the extent the Administrative Agent would have
been indemnified had it performed such obligations), except as a result of the
willful misconduct, deceit, gross negligence or fraud of the Administrative
Agent or any of its directors, officers, employees or agents.  This indemnity
shall not apply to:

 

(i)            Taxes imposed on net income by the revenue authorities of the
United States or the State of California in respect of any payment by WEST or
any Subsidiary to the Administrative Agent due to the performance of the
Administrative Services; and

 

(ii)           Taxes imposed on net income of the Administrative Agent by any
Government Authority other than the revenue authorities of the United States or
the State of California to the extent such Taxes would not have been imposed in
the absence of any connection of the Administrative Agent with such jurisdiction
imposing such Taxes other than any connection that results from the performance
by the Administrative Agent of its obligations under this Agreement.

 

This indemnity shall expressly inure to the benefit of any director, officer,
agent or employee of the Administrative Agent now existing or in the future and
to the benefit of any successor of the Administrative Agent and shall survive
the expiration of this Agreement.

 

(c)           The Administrative Agent agrees to indemnify, reimburse and hold
harmless on an After-Tax Basis WEST and each Subsidiary and its respective
trustees, directors and agents for any Losses whatsoever which they or any of
them may incur or be subject to in consequence of the performance of the
Administrative Services or any breach of the terms of this Agreement by the
Administrative Agent, but only to the extent such Losses arise due to the
willful misconduct, gross negligence, deceit or fraud of the Administrative
Agent or any of its

 

16

--------------------------------------------------------------------------------


 

directors, officers or employees, as the case may be; provided, however, that
this indemnity shall not apply and the Administrative Agent shall have no
liability in respect of Losses to the extent that they arise from (i) the
willful misconduct, gross negligence, deceit or fraud of WEST or any Subsidiary
or their respective directors, trustees or agents, (ii) any breach by the
Administrative Agent of its obligations under this Agreement to the extent such
breach is a result of a Service Provider’s failure to perform its obligations to
WEST and the Subsidiaries or a failure by WEST and the Subsidiaries to comply
with their obligations under this Agreement, (iii) any action that WEST and the
Subsidiaries require the Administrative Agent to take pursuant to a direction
but only to the extent that the Administrative Agent takes such action in
accordance with such direction and in accordance with the provisions hereof or
(iv) a refusal by WEST and the Subsidiaries to take action upon a recommendation
made in good faith by the Administrative Agent in accordance with the terms
hereof.

 

(d)           The Administrative Agent, WEST and the Subsidiaries and the
Indenture Trustee acknowledge and agree that the terms of this Agreement
contemplate that the Administrative Agent shall receive the Relevant Information
in order for the Administrative Agent to make required credit and debit entries
and to make the calculations and supply the information and reports required
herein, and that the Administrative Agent will do the foregoing to the extent
such information is so provided by such relevant parties and on the basis of
such information, without undertaking any independent verification or
recalculation of such information.

 


ARTICLE 4

REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01       Representations and Warranties by Administrative Agent.  The
Administrative Agent represents and warrants to WEST and the Subsidiaries as
follows:

 

(a)           The Administrative Agent has all requisite power and authority to
execute this Agreement and to perform its obligations under this Agreement.  All
corporate acts and other proceedings required to be taken by the Administrative
Agent to authorize the execution and delivery of this Agreement and the
performance of its obligations contemplated under this Agreement have been duly
and properly taken.

 

(b)           This Agreement has been duly executed and delivered by the
Administrative Agent and is a legal, valid and binding obligation of the
Administrative Agent enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization or other laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity.

 

(c)           Neither the execution and delivery of this Agreement by the
Administrative Agent nor the performance by the Administrative Agent of any of
its obligations under this Agreement will (i) violate any provision of the
constituent documents of the Administrative Agent, (ii) violate any order, writ,
injunction, judgment or decree applicable to the Administrative Agent or any of
its property or assets, (iii) violate in any material respect any Applicable
Law, or (iv) result in any conflict with, breach of or default (or give rise to
any right

 

17

--------------------------------------------------------------------------------


 

of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any material note, bond, mortgage, indenture,
warrant or other similar instrument or any material license, permit, agreement
or other obligation to which the Administrative Agent is a party or by which the
Administrative Agent or any of its properties or assets may be bound.

 


ARTICLE 5

ADMINISTRATIVE AGENT UNDERTAKINGS


 

SECTION 5.01       Administrative Agent Undertakings.  The Administrative Agent
hereby covenants with WEST and the Subsidiaries that, during the term of this
Agreement, it will conduct its business such that it is a separate and readily
identifiable business from, and independent of, WEST and each Subsidiary and
further covenants as follows (it being understood that these covenants shall not
prevent the Administrative Agent or any of its Affiliates from publishing
financial statements that are consolidated with those of WEST or any Subsidiary,
if to do so is required by Applicable Law or GAAP, and that the Administrative
Agent and any of its Affiliates and WEST or any Subsidiary may file a
consolidated tax return for United States federal, state and local income tax
purposes:

 

(a)           if the Administrative Agent receives any money whatsoever, which
money belongs to WEST or any Subsidiary or the Indenture Trustee or is to be
paid to WEST or any Subsidiary or the Indenture Trustee or into any account
pursuant to any Related Document or otherwise, it will hold such money in trust
for WEST or such Subsidiary or the Indenture Trustee, as the case may be, and
shall keep such money separate from all other money belonging to the
Administrative Agent and shall as promptly as practicable thereafter pay the
same into the relevant account in accordance with the terms of the Indenture
without exercising any right of setoff;

 

(b)           it will perform all of its obligations set forth in the Indenture
and the other Related Documents and it will comply with any proper directions,
orders and instructions which WEST or any Subsidiary or the Indenture Trustee
may from time to time give to it in accordance with the provisions of this
Agreement and the Indenture; provided that to the extent any conflicts arise
between instructions received from WEST or a Subsidiary and the Indenture
Trustee, the Administrative Agent shall comply with the instructions of WEST or
such Subsidiary, unless such instructions relate to the Bank Account Management
Services described in Section 2.04 and then in such case the Administrative
Agent shall comply only with the instructions of the Indenture Trustee;

 

(c)           it will not knowingly fail to comply with any legal requirements
in the performance of the Administrative Services;

 

(d)           it will make all payments required to be made by it at any time
and from time to time pursuant to this Agreement on the required date for
payment thereof and shall turn over any amounts owed to the Indenture Trustee,
WEST or any Subsidiary or the Indenture Trustee without set-off or counterclaim;

 

18

--------------------------------------------------------------------------------


 

(e)                                  it will not take any steps for the purpose
of procuring the appointment of any administrative receiver or the making of an
administrative order or for instituting any bankruptcy, reorganization,
arrangement, insolvency, winding up, liquidation, composition or any like
proceedings under the laws of any jurisdiction in respect of WEST or any
Subsidiary or in respect of any of their respective liabilities, including,
without limitation, as a result of any claim or interest of the Administrative
Agent or any of its Affiliates;

 

(f)                                    it will cooperate with WEST and each
Subsidiary and its respective trustees, directors and agents and the Indenture
Trustee, including by providing such information as may reasonably be requested,
to permit WEST and the Subsidiaries or their authorized agents to monitor the
Administrative Agent’s compliance with its obligations under this Agreement;

 

(g)                                 it will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, WEST and each Subsidiary;

 

(h)                                 it will maintain its assets and liabilities
separate and distinct from WEST and each Subsidiary;

 

(i)                                     it will maintain records, books,
accounts and minutes separate from those of WEST and each Subsidiary;

 

(j)                                     it will pay its obligations in the
ordinary course of its business as a legal entity separate from WEST and each
Subsidiary;

 

(k)                                  it will keep its funds separate and
distinct from the funds of WEST and each Subsidiary, and it will receive,
deposit, withdraw and disburse such funds separately from the funds of WEST and
each Subsidiary;

 

(l)                                     it will conduct its business in its own
name, and not in the name of WEST or any Subsidiary;

 

(m)                               it will not pay or become liable for any debt
of WEST or any Subsidiary, other than to make payments in the form of indemnity
as required by the express terms of this Agreement;

 

(n)                                 it will not hold out that it is a division
of WEST or any Subsidiary or that WEST or any Subsidiary is a division of it;

 

(o)                                 it will not induce any third party to rely
on the creditworthiness of WEST or any Subsidiary in order that such third party
will be induced to contract with it;

 

(p)                                 it will not enter into any agreements
between it and WEST or any Subsidiary that are more favorable to either party
than agreements that the parties would have been able to enter into at such time
on an arm’s-length basis with a non-affiliated third party, other than any
Related Documents in effect on the date hereof (it being understood that the
parties hereto do not intend by this covenant to ratify any self-dealing
transactions); and

 

19

--------------------------------------------------------------------------------


 

(q)                                 it will (i) forward promptly to the Servicer
or Back-Up Servicer, as the case may be, a copy of any material communication
received from any Person in relation to any Lease or Engine; (ii) grant such
access to the Servicer or Back-Up Servicer, as the case may be, to its books of
account, documents and other records and to U.S. employees to the extent that
the same relate to the obligations of the Administrative Agent hereunder;
provided, however, that the Servicer or Back-Up Servicer, as the case may be,
shall not have access to the minutes of the Administrative Agent’s board
meetings or to any privileged, confidential or proprietary information or
materials (except to the extent that such information or materials are generated
by the Administrative Agent in the course of the performance of its obligations
hereunder); and (iii) execute and deliver such documents and do such acts and
things as the Servicer or Back-Up Servicer, as the case may be, may reasonably
request in order to effect the purposes of the Servicing Agreement, or Back-Up
Servicing Agreement, as the case may be.

 


ARTICLE 6

UNDERTAKINGS OF WEST GROUP


 

SECTION 6.01                    Cooperation.  WEST and the Subsidiaries shall
use commercially reasonable efforts to cause any Service Provider to, at all
times cooperate with the Administrative Agent to enable the Administrative Agent
to provide the Administrative Services, including providing the Administrative
Agent with all powers of attorney as may be reasonably necessary or appropriate
for the Administrative Agent to perform the Administrative Services in
accordance with this Agreement.

 

SECTION 6.02                    Information.  WEST will provide the
Administrative Agent with the following information in respect of itself and
each Subsidiary:

 

(a)                                  copies of all Related Documents, including
the articles of incorporation, by-laws, trust agreements (or equivalent
documents) of WEST and each Subsidiary, and copies of all books and records
maintained on behalf of WEST and each such Subsidiary;

 

(b)                                 details of all bank accounts and bank
mandates maintained by WEST or any Subsidiary;

 

(c)                                  names of and contact information with
respect to the controlling trustees or board members for WEST and each
Subsidiary;

 

(d)                                 such other information as is necessary to
the Administrative Agent’s performance of the Administrative Services; and

 

(e)                                  a copy of any information provided to WEST
and the Subsidiaries pursuant to the Servicing Agreement;

 

provided that such information as is referred to in this Section 6.02 (with the
exception of paragraphs (d) and (e)) shall be provided to the Administrative
Agent upon execution of this Agreement and, in respect of any amendment or
changes to the information provided to the Administrative Agent upon execution
of this Agreement, promptly following the effectiveness of such amendments or
changes.

 

20

--------------------------------------------------------------------------------


 

SECTION 6.03                    Scope of Services.  (a)  WEST or any Subsidiary
shall consult with the Administrative Agent and obtain it’s express written
consent prior to entering into any agreement, amendment or other modification of
any Lease or taking any other action that has the effect of increasing in any
material respect the scope, nature or level of the Administrative Services to be
provided under this Agreement.  The Administrative Agent shall not be obligated
to perform the affected Administrative Services to the extent of such increase
unless and until the Administrative Agent and WEST and the Subsidiaries shall
agree on the terms of such increased Administrative Services (it being
understood that (i) the Administrative Agent shall have no liability to WEST or
any Subsidiary directly or indirectly arising out of, in connection with or
related to the Administrative Agent’s failure to perform such increased
Administrative Services prior to any such agreement and (ii) WEST and the
Subsidiaries shall not be permitted to engage another Person to perform the
affected Administrative Services without the prior written consent of the
Administrative Agent unless the Administrative Agent has indicated it is unable
or unwilling to act in respect of the affected Administrative Service or the
Administrative Agent requires payment of more than reasonable additional
compensation for such additional Administrative Services).

 

(b)                                 In the event that WEST and the Subsidiaries
shall acquire Additional Engines, WEST and the Subsidiaries shall so notify the
Administrative Agent and the Administrative Agent shall be obligated to provide
the Administrative Services with respect to such Additional Engines in
accordance with Section 2.07 hereof.

 

SECTION 6.04                    Ratification.  WEST and each Subsidiary hereby
ratifies and confirms and agrees to ratify and confirm (and shall furnish
written evidence thereof upon request of the Administrative Agent) any act or
omission by the Administrative Agent in accordance with this Agreement in the
exercise of any of the powers or authorities conferred upon the Administrative
Agent under the terms of this Agreement, it being expressly understood and
agreed that none of the foregoing shall have any obligation to ratify and
confirm, and expressly does not ratify and confirm, any act or omission of the
Administrative Agent in violation of this Agreement, the Standard of Performance
or for which the Administrative Agent is obligated to indemnify WEST or any
Subsidiary under Article III hereof.

 

SECTION 6.05                    Covenants.  WEST and each Subsidiary covenants
with the Administrative Agent that it, during the term of this Agreement, will
conduct its business such that it is a separate and readily identifiable
business from, and independent of, the Administrative Agent and any of its
Affiliates and further covenants as follows:

 

(a)                                  it will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, the Administrative Agent and any of its subsidiaries;

 

(b)                                 it will maintain its assets and liabilities
separate and distinct from those of the Administrative Agent;

 

21

--------------------------------------------------------------------------------


 

(c)                                  it will maintain records, books, accounts,
and minutes separate from those of the Administrative Agent;

 

(d)                                 it will pay its obligations in the ordinary
course of business as a legal entity separate from the Administrative Agent;

 

(e)                                  it will keep its funds separate and
distinct from any funds of the Administrative Agent, and will receive, deposit,
withdraw and disburse such funds separately from any funds of the Administrative
Agent;

 

(f)                                    it will conduct its business in its own
name, and not in the name of the Administrative Agent;

 

(g)                                 it will not agree to pay or become liable
for any debt of the Administrative Agent, other than to make payments in the
form of indemnity as required by the express terms of this Agreement;

 

(h)                                 it will not hold out that it is a division
of the Administrative Agent, or that the Administrative Agent is a division of
it;

 

(i)                                     it will not induce any third party to
rely on the creditworthiness of the Administrative Agent in order that such
third party will be induced to contract with it;

 

(j)                                     it will not enter into any transactions
between it and the Administrative Agent that are more favorable to either party
than transactions that the parties would have been able to enter into at such
time on an arm’s-length basis with a non-affiliated third party, other than any
agreements in effect on the date hereof (it being understood that the parties
hereto do not intend by this covenant to ratify any self-dealing transactions);

 

(k)                                  it will observe all corporate or other
procedures required under Applicable Law and under its organizational documents;
and

 

(l)                                     it will observe all corporate
formalities necessary to keep its business separate and readily identifiable
from, and independent of, each other Subsidiary, including keeping the funds,
assets and liabilities of WEST and each Subsidiary separate and distinct from
those of each other Subsidiary and by maintaining separate records, books,
accounts and minutes for WEST and each Subsidiary.

 

SECTION 6.06                    Ratification by Subsidiaries.  WEST hereby
undertakes to procure that any Subsidiary of WEST formed or acquired after the
date hereof shall execute an agreement with the Administrative Agent adopting
and confirming, as regards such Subsidiary, the terms and provisions of this
Agreement, and agreeing to ratify anything done by the Administrative Agent in
connection herewith on the terms of Section 6.04.  Such joinder agreement shall
specify the notice information for such Subsidiary and an executed version
thereof shall be promptly delivered to each of the parties hereto.

 

22

--------------------------------------------------------------------------------


 


ARTICLE 7

ADMINISTRATION FEES AND EXPENSES


 

SECTION 7.01                    Administration Fees.  In consideration of the
Administrative Agent’s performance of the Administrative Services, WEST shall
pay to the Administrative Agent a monthly fee (the “Administrative Fee”) equal
to 2% of aggregate rents actually received during such month (or portion of a
month) in which the related Engine (and Additional Engines, if any) is owned by
WEST and the Subsidiaries.

 

SECTION 7.02                    Expenses.  WEST and the Subsidiaries shall be
responsible for the following expenses incurred by the  Administrative Agent in
the performance of its obligations (“Reimbursable Expenses”):

 

(a)                                  reasonable out of pocket expenses,
including travel, accommodation and subsistence and approved expenditures in
respect of insurance coverage for the Administrative Agent;

 

(b)                                 expenses expressly authorized by (i) the
Controlling Trustees or (ii) any Person to whom such authority has been
delegated, other than the Administrative Agent or its Affiliates; and

 

(c)                                  expenses expressly authorized pursuant to
other provisions of this Agreement.

 

SECTION 7.03                    Payment of Expenses.  No later than each
Determination Date, the Administrative Agent shall deliver a notice to WEST and
the Subsidiaries, setting forth the amounts of expenses paid by the
Administrative Agent in connection with the performance of its obligations under
this Agreement through and including such Determination Date (it being
understood that if there are no such expenses the Administrative Agent will be
under no obligation to provide such notice).  On the next Payment Date following
such Determination Date, WEST and each Subsidiary agrees to pay to the
Administrative Agent all such amounts.

 


ARTICLE 8


 


TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT


 

SECTION 8.01                    Term.  This Agreement shall have a term
commencing on the Initial Closing Date and expiring on the date of payment in
full of all amounts outstanding to be paid on the Notes (and any other
obligations secured by the Security Trust Agreement) and all amounts outstanding
to be paid to the holders of the Beneficial Interest Certificates.

 

SECTION 8.02                    Right to Terminate.  (a)  At any time during the
term of this Agreement, WEST shall be entitled to terminate this Agreement on
120 days’ written notice, with or without cause.

 

(b)                                 Following the delivery of a Default Notice
or upon the occurrence of an Insolvency Event with respect to the Administrative
Agent, the Indenture Trustee, on behalf of

 

23

--------------------------------------------------------------------------------


 

the Secured Parties, shall be entitled to terminate on five (5) days’ written
notice the authority granted to the Administrative Agent to perform the Bank
Account Management Services set forth in Section 2.04 hereof and in the
Indenture.

 

(c)                                  At any time during the term of this
Agreement, the Administrative Agent shall be entitled to terminate this
Agreement on 120 days’ written notice if:

 

(i)                                     WEST or any Subsidiary shall fail to pay
in full when due (A) any Administrative Fee or any Reimbursable Expenses in an
aggregate amount in excess of $50,000 and such failure continues for a period of
30 days, in either case, after the effectiveness of written notice from the
Administrative Agent of such failure or (B) any other amount payable to the
Administrative Agent hereunder, and such failure continues for a period of 30
days after written notice from the Administrative Agent of such failure;

 

(ii)                                  WEST or any Subsidiary shall fail to
perform or observe or shall violate in any material respect any material term,
covenant, condition or agreement to be performed or observed by it in respect of
this Agreement and such failure continues for a period of 30 days after WEST and
the Subsidiaries shall have received notice of such failure (other than with
respect to payment obligations referred to in clause (c)(i) of this
Section 8.02);

 

(iii)                               an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking relief in respect of WEST or any Subsidiary, or of a substantial part of
the property or assets of WEST or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended (the “U.S. Bankruptcy
Code”), or any other U.S.  federal or state or foreign bankruptcy, insolvency,
receivership or similar law, and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered or WEST or any Subsidiary shall go into
liquidation, suffer a receiver or mortgagee to take possession of all or
substantially all of its assets or have an examiner appointed over it or if a
petition or proceeding is presented for any of the foregoing and not discharged
within sixty (60) days; or

 

(iv)                              WEST or any Subsidiary shall (A) voluntarily
commence any proceeding or file any petition seeking relief under the U.S. 
Bankruptcy Code, or any other U.S. federal or state or foreign bankruptcy,
insolvency, receivership or similar law, (B) consent to the institution of, or
fail within sixty (60) days to contest the filing of, any petition described in
clause (c)(iii) above, (C) file an answer admitting the material allegations of
a petition filed against it in any such proceeding or (D) make a general
assignment for the benefit of its creditors.

 

(d)                                 The Requisite Majority may at any time vote
to remove the Administrative Agent, terminate this Agreement and appoint the
Back-Up Administrative Agent to act in its stead by delivering written notice of
such removal and appointment to WEST, the Administrative Agent, the Servicer,
the Back-Up Servicer and the Indenture Trustee or by causing the Security
Trustee to deliver such notice to WEST, the Administrative Agent, the Servicer,
the Back-Up Servicer and the Indenture Trustee, upon the occurrence of a
Servicer Termination Event or if:

 

24

--------------------------------------------------------------------------------


 

(I) THE ADMINISTRATIVE AGENT FAILS TO (A) DELIVER ANY REPORT REQUIRED TO BE
DELIVERED TO THE INDENTURE TRUSTEE WITHIN FIVE (5) BUSINESS DAYS AFTER THE DUE
DATE THEREOF; OR (B) TO PERFORM OR OBSERVE, OR CAUSE TO BE PERFORMED OR
OBSERVED, IN ANY MATERIAL RESPECT ANY OTHER COVENANT OR AGREEMENT WHICH FAILURE
MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF WEST, NOTEHOLDERS OR THE INDENTURE
TRUSTEE, AND PROVIDED THAT IN THE CASE OF THE EVENT IN CLAUSE (B), SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS OR MORE (OR, IF SUCH
FAILURE OR BREACH IS CAPABLE OF REMEDY AND THE ADMINISTRATIVE AGENT HAS PROMPTLY
PROVIDED WEST AND THE INDENTURE TRUSTEE WITH A CERTIFICATE STATING THAT THE
ADMINISTRATIVE AGENT HAS COMMENCED, OR WILL PROMPTLY COMMENCE, AND DILIGENTLY
PURSUE ALL REASONABLE EFFORTS TO REMEDY SUCH FAILURE OR BREACH, SO LONG AS THE
ADMINISTRATIVE AGENT IS DILIGENTLY PURSUING SUCH REMEDY BUT IN ANY EVENT FOR A
TOTAL PERIOD NO LONGER THAN SIXTY (60) DAYS) AFTER WRITTEN NOTICE THEREOF HAS
BEEN GIVEN TO THE ADMINISTRATIVE AGENT OR THE ADMINISTRATIVE AGENT HAS ACTUAL
KNOWLEDGE OF SUCH EVENT; OR

 

(II) ANY REPRESENTATION OR WARRANTY MADE BY THE ADMINISTRATIVE AGENT IN THIS
AGREEMENT, OR IN ANY CERTIFICATE, REPORT OR FINANCIAL STATEMENT DELIVERED BY IT
PURSUANT HERETO PROVES TO HAVE BEEN UNTRUE OR INCORRECT IN ANY MATERIAL AND
ADVERSE RESPECT WHEN MADE AND CONTINUES UNREMEDIED FOR A PERIOD OF THIRTY (30)
DAYS OR MORE (OR, IF SUCH UNTRUTH OR INCORRECTNESS IS CAPABLE OF REMEDY AND THE
ADMINISTRATIVE AGENT HAS PROMPTLY PROVIDED WEST AND THE INDENTURE TRUSTEE WITH A
CERTIFICATE STATING THAT THE ADMINISTRATIVE AGENT HAS COMMENCED, OR WILL
PROMPTLY COMMENCE, AND DILIGENTLY PURSUE ALL REASONABLE EFFORTS TO REMEDY SUCH
UNTRUTH OR INCORRECTNESS SO LONG AS THE ADMINISTRATIVE AGENT IS DILIGENTLY
PURSUING SUCH REMEDY BUT IN ANY EVENT FOR A TOTAL PERIOD NO LONGER THAN SIXTY
(60) DAYS) AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE ADMINISTRATIVE
AGENT OR THE ADMINISTRATIVE AGENT HAS ACTUAL KNOWLEDGE OF SUCH UNTRUTH OR
INCORRECTNESS.

 

(e)                                  No termination of this Agreement by WEST
pursuant to Section 8.02(a), by the Administrative Agent pursuant to
Section 8.02(c) or by a Requisite Majority pursuant to Section 8.02(d) shall
become effective prior to the date of appointment of, and acceptance of such
appointment by, the Back-Up Administrative Agent or, if the Back-Up
Administrative Agent is unable or fails to perform its duties under the Back-Up
Administrative Agency Agreement, a successor Administrative Agent.  In the event
the Back-Up Administrative Agent is unable or fails to perform its duties under
the Back-Up Administrative Agency Agreement and a successor Administrative Agent
shall not have been appointed within 90 days after any termination of this
Agreement pursuant to Section 8.02(a), (c) or (d), the Administrative Agent may
petition any court of competent jurisdiction for the appointment of a successor
Administrative Agent.  Upon action by either party pursuant to the provisions of
this Section 8.02(e), the Administrative Agent shall be entitled to the payment
of any compensation owed to it hereunder and to the reimbursement of all
Reimbursable Expenses incurred in connection with all services rendered by it
hereunder, as provided in Article 7 hereof, and for so long as the
Administrative Agent is continuing to perform any of the Administrative Services
for WEST or any Subsidiary, the Administrative Agent shall be entitled to
continue to be paid all amounts due to it hereunder, net of any amounts that
shall have been finally adjudicated by a court of competent jurisdiction to be
owed by the Administrative Agent to WEST and the Subsidiaries or not to be due
to the Administrative Agent, until the Back-Up Administrative

 

25

--------------------------------------------------------------------------------


 

Agent or a successor Administrative Agent shall have been appointed and shall
have accepted such appointment in accordance with the provisions of
Section 8.03(c).

 

SECTION 8.03                    Consequences of Termination.  (a)  Notices. 
(i)  Following the termination of this Agreement by the Noteholders, by WEST or
by the Administrative Agent pursuant to Section 8.02, the Administrative Agent
will promptly forward to the successor Administrative Agent any notices received
by it during the year immediately after termination.

 

(ii)                                  WEST and the Subsidiaries will notify
promptly any relevant third party, including each Rating Agency, the Indenture
Trustee, the Servicer, the Back-Up Servicer and the Back-Up Administrative
Agent, of the termination of this Agreement by the Noteholders, by WEST or by
the Administrative Agent and will request that any such notices and accounting
reports and communications thereafter be made or given directly to the entity
engaged to serve as Administrative Agent, and to WEST and the Subsidiaries.

 

(b)                                 Accrued Rights.  A termination of this
Agreement by the Noteholders, by WEST or by the Administrative Agent hereunder
shall not affect the respective rights and liabilities of any party accrued
prior to such termination in respect of any prior breaches hereof or otherwise.

 

(c)                                  Replacement.  If this Agreement is
terminated by the Noteholders, by WEST or by the Administrative Agent under
Section 8.02, the Administrative Agent will cooperate with any person appointed
to perform the Administrative Services, including providing such person with all
information and documents reasonably requested.

 

SECTION 8.04                    Survival.  Notwithstanding any termination or
the expiration of this Agreement, the obligations of WEST and the Subsidiaries
and the Administrative Agent under Section 3.03 and this Section 8.04 and of the
Administrative Agent under Sections 8.03(c) and 10.09 shall survive such
termination or expiration, as the case may be.

 


ARTICLE 9

ASSIGNMENT AND DELEGATION


 

SECTION 9.01                    Assignment and Delegation.  (a)  Except as
provided in subsection (b) below, no party to this Agreement shall assign or
delegate or otherwise subcontract this Agreement or all or any part of its
rights or obligations hereunder to any Person without the prior written consent
of the other parties, such consent not to be unreasonably withheld.

 

(b)                                 The Administrative Agent may assign its
right to perform and receive compensation for the performance of all or any part
of the services set forth in Article 2, including without limitation, the
establishment and maintenance of the Ledgers and the preparation of the Draft
Accounts.

 

(c)                                  Without limiting the foregoing, any Person
who shall become a successor by assignment or otherwise of any party hereto
shall be required as a condition to the effectiveness of any such assignment or
other arrangement to become a party to this Agreement.

 

26

--------------------------------------------------------------------------------


 


ARTICLE 10

MISCELLANEOUS


 

SECTION 10.01              Notices.  All notices, demands, certificates,
requests, directions, instructions and communications hereunder shall be in
writing and shall be effective (a) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or
(c) on the date personally delivered to an authorized officer of the party to
which sent, or (d) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient as
follows:

 

If to WEST and the Subsidiaries, to:

 

Willis Engine Securitization Trust
c/o Wilmington Trust Company
1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

Attention:  Corporate Trust Administrator
Fax:  (301) 651-8882

 

If to the Administrative Agent, to it at:

 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, California 94965

Attention:  General Counsel
Fax:  (415) 331-0607

 

If to the Indenture Trustee, to it at:

 

Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention:  TSS –Structured Finance
Fax:  (212) 797-8606

 

If to the Back-Up Administrative Agent, to it at:

 

UT Finance Corporation
400 Main Street
Mail Stop 133-54
East Hartford, CT  06108
Attention:  President
Fax:  (860) 565-0187

 

27

--------------------------------------------------------------------------------


 

From time to time, any party to such agreement may designate a new address or
number for purposes of notice thereunder by notice to each of the other parties
thereto.

 

SECTION 10.02              Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SECTION 10.03              Jurisdiction.  Each of the parties hereto agrees that
the United States federal and New York State courts located in The City of New
York shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Indenture and, for such purposes, submits to the jurisdiction of such
courts.  Each of the parties hereto waives any objection which it might now or
hereafter have to the United States federal or New York State courts located in
The City of New York being nominated as the forum to hear and determine any
suit, action or proceeding, and to settle any disputes, which may arise out of
or in connection with this Indenture and agrees not to claim that any such court
is not a convenient or appropriate forum.  Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 10.01
shall be deemed effective service of process on such party.  Each of the parties
hereto hereby consents generally in respect of any legal action or proceeding
arising out of or in connection with this Agreement to the giving of any relief
or the issue of any process in connection with such action or proceeding,
including the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such action or proceeding.

 

SECTION 10.04              Waiver of Jury Trial.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 10.05              Counterparts;  Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Each of the Indenture Trustee and the Requisite Majority
are express third party beneficiaries of this Agreement, and, as such, shall
have full power and authority to enforce the provisions of this Agreement
against the parties hereto.  No provision of this Agreement is intended to
confer any rights or remedies hereunder upon any Person other than the Indenture
Trustee and any holders of the Notes (to the extent described in the preceding
sentence) and the parties hereto.

 

SECTION 10.06              Entire Agreement.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, among the parties with respect to the subject matter of this Agreement.

 

SECTION 10.07              Power of Attorney.  WEST and each Subsidiary shall
appoint the Administrative Agent and its successors, and its permitted
designees, as their true and lawful

 

28

--------------------------------------------------------------------------------


 

attorney-in-fact.  All services to be performed and actions to be taken by the
Administrative Agent pursuant to this Agreement shall be performed on behalf of
WEST and each Subsidiary.  The Administrative Agent shall be entitled to seek
and obtain from WEST and each Subsidiary a power of attorney in respect of the
execution of any specific action as the Administrative Agent deems appropriate.

 

SECTION 10.08              Table of Contents;  Headings.  The table of contents
and headings of the various articles, sections and other subdivisions of such
agreement are for convenience of reference only and shall not modify, define or
limit any of the terms or provisions of such agreement.

 

SECTION 10.09              Restrictions on Disclosure.  The Administrative Agent
agrees that it shall not, prior to the termination or expiration of this
Agreement or within three year after such termination or expiration, disclose to
any Person any confidential or proprietary information, whether of a technical,
financial, commercial or other nature, received directly or indirectly from WEST
and the Subsidiaries regarding WEST and the Subsidiaries or their business or
the Engines, except as authorized in writing by WEST and the Subsidiaries or
otherwise permitted by this Agreement, and except:

 

(a)                                  to representatives of the Administrative
Agent and any of its Affiliates in furtherance of the purposes of this
Agreement; provided that any such representatives shall have agreed to be bound
by the restrictions on disclosure set forth in this Section 10.09;

 

(b)                                 to the extent required by Applicable Law or
by judicial or administrative process, but in the event of proposed disclosure,
the Administrative Agent shall use reasonable efforts to protect information in
which WEST and the Subsidiaries have an interest to the maximum extent
achievable; and

 

(c)                                  to the extent that the information:

 

(i)                                     was generally available in the public
domain;

 

(ii)                                  was lawfully obtained from a source under
no obligation of confidentiality, directly or indirectly, to WEST and the
Subsidiaries;

 

(iii)                               was disclosed to the general public with the
approval of WEST and the Subsidiaries;

 

(iv)                              was in the files, records or knowledge of the 
Administrative Agent or any Affiliates of the Administrative Agent prior to
initial disclosure thereof to the Administrative Agent or any Affiliates of the
Administrative Agent by WEST and the Subsidiaries;

 

(v)                                 was provided by a member of a governing body
of WEST or any Subsidiary to the Administrative Agent or any Affiliates of the
Administrative Agent without any express written (or, to the extent such
information was provided in an oral communication, oral) restriction on use of
or access to such information, and such information would not reasonably be
expected to be confidential, proprietary or otherwise privileged; or

 

29

--------------------------------------------------------------------------------


 

(vi)                              was developed independently by the
Administrative Agent or any Affiliates of the Administrative Agent; and

 

(vii)                           is reasonably deemed necessary by the
Administrative Agent to protect and enforce its rights and remedies under this
Agreement; provided, however, that in such an event the Administrative Agent
shall act in a manner reasonably designed to prevent disclosure of such
confidential information; and provided further, that prior to disclosure of such
information the Administrative Agent shall inform WEST and the Subsidiaries of
such disclosure.

 

SECTION 10.10              No Partnership.  (a)  It is expressly recognized and
acknowledged that this Agreement is not intended to create a partnership, joint
venture or other similar arrangement between WEST or any Subsidiary on the one
part and the Administrative Agent on the other part.  It is also expressly
understood that any actions taken on behalf of WEST or any Subsidiary by the
Administrative Agent shall be taken as agent for WEST or such Subsidiary, either
naming WEST or the relevant Subsidiary, or naming the Administrative Agent as
agent for an undisclosed principal.  Neither WEST nor any Subsidiary shall hold
itself out as a partner of the Administrative Agent, and the Administrative
Agent will not hold itself out as a partner of WEST or any Subsidiary.

 

(b)                                 The Administrative Agent shall not have any
fiduciary duty or other implied obligations or duties to WEST or any Subsidiary,
any Lessee or any other Person arising out of this Agreement.

 

SECTION 10.11              Concerning the Indenture Trustee.  In respect of the
Indenture Trustee’s performance of appointing the Administrative Agent to
provide the Bank Account Management Services set forth in Section 2.04 and in
the Indenture, the Indenture Trustee shall be afforded all of the rights,
protections, immunities and indemnities contained in the Security Trust
Agreement as if such rights, protections, immunities and indemnities were
specifically set forth herein.

 

SECTION 10.12              Amendments.  This Agreement may be amended in a
written instrument signed by each of the parties hereto; provided that, if such
amendment would reasonably likely have a material adverse effect on the holders
of the Notes, the Requisite Majority shall have given its prior consent.

 

[Signature Pages Follow]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title: Attorney-in-Fact

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Administrative Agent

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title:   Executive Vice President
ChiefFinancial Officer

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

not in its individual capacity, but solely as Indenture Trustee

 

 

 

By:

/s/ Peter T. Becker

 

 

 

Name: Peter T. Becker

 

 

Title:   Vice President

 

 

 

 

WEST ENGINE FUNDING LLC

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title:   Chief Financial Officer

 

31

--------------------------------------------------------------------------------


 

Appendix A

 

SUBSIDIARIES

 

WEST Engine Funding LLC

Owner Trust No. 30771

Owner Trust No. 311498

Owner Trust No. 312234

Owner Trust No. 575283

Owner Trust No. 575573

Owner Trust No. 577214

Owner Trust No. 695530

Owner Trust No. 704371

Owner Trust No. 704447

Owner Trust No. 704638

Owner Trust No. 708173

Owner Trust No. 716430

Owner Trust No. 716779

Owner Trust No. 718210

Owner Trust No. 718262

Owner Trust No. 721877

Owner Trust No. 724721

Owner Trust No. 724862

Owner Trust No. 725183

Owner Trust No. 725434

Owner Trust No. 725522

Owner Trust No. 726169

Owner Trust No. 726173

Owner Trust No. 726195

Owner Trust No. 726203

Owner Trust No. 727057

Owner Trust No. 727255

Owner Trust No. 727340

Owner Trust No. 727393

Owner Trust No. 728154

Owner Trust No. 728173

Owner Trust No. 731570

Owner Trust No. 731812

Owner Trust No. 731999

Owner Trust No. 733172

Owner Trust No. 733175

Owner Trust No. 733186

Owner Trust No. 733438

Owner Trust No. 733471

Owner Trust No. 733587

Owner Trust No. 733715

Owner Trust No. 733758

Owner Trust No. 740342

Owner Trust No. 741414

Owner Trust No. 741573

Owner Trust No. 741822

Owner Trust No. 779194

Owner Trust No. 779484

Owner Trust No. 856690

Owner Trust No. 858327

Owner Trust No. 858788

Owner Trust No. 858789

Owner Trust No. 872554

Owner Trust No. 874243

Owner Trust No. 876272

Owner Trust No. 888763

Owner Trust No. 890704

Owner Trust No. 890988

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

“Account Bank” has the meaning assigned to such term in
Section 2.04(b)(iii)(A) hereof.

 

“Account Letter” has the meaning assigned to such term in
Section 2.04(b)(iii)(A) hereof.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Agent Conflicts Standard” has the meaning assigned to such term
in Section 3.02(b) hereof.

 

“Administrative Fee” has the meaning assigned to such term in
Section 7.01 hereof.

 

“Administrative Services” has the meaning assigned to such term in
Section 2.01(a) of this Agreement.

 

“After-Tax Basis” means on a basis such that any payment received, deemed to
have been received or receivable by any Person shall, if necessary, be
supplemented by a further payment to that Person so that the sum of the two
payments shall, after deduction of all U.S.  federal, state, local and foreign
Taxes and other charges resulting from the receipt (actual or constructive) or
accrual of such payments imposed by or under any U.S.  federal, state, local or
foreign law or Governmental Authority (after taking into account any current
deduction to which such Person shall be entitled with respect to the amount that
gave rise to the underlying payment) be equal to the payment received, deemed to
have been received or receivable.

 

“Agreement” has the meaning assigned to such term in the preamble hereof.

 

“Asset Expenses Budget” has the meaning assigned to such term in
Section 7.05(a)(B) of the Servicing Agreement or the Back-Up Servicing
Agreement, as the case may be.

 

“Back-Up Servicer Services Standard” has the meaning assigned to such term in
the Back-Up Servicing Agreement.

 

“Back-Up Servicing Agreement” means the Back-Up Servicing Agreement dated as of
the date hereof among the Back-Up Servicer, WEST, the Administrative Agent, the
Back-Up Administrative Agent and the Subsidiaries named therein.

 

“Bank Account Management Services” has the meaning assigned to such term in
Section 2.01(b) hereof.

 

“Budgets” has the meaning assigned to such term in Section 7.05(c) of the
Servicing Agreement or the Back-Up Servicing Agreement, as the case may be.

 

“Consolidated Quarterly Draft Accounts” has the meaning assigned to such term in
Section 2.05(b)(ii) hereof.

 

A-1

--------------------------------------------------------------------------------


 

“Consolidating Quarterly Draft Accounts” has the meaning assigned to such term
in Section 2.05(b)(iii) hereof.

 

“Delaware Trustee” means the Wilmington Trust Company, as Delaware trustee of
WEST.

 

“Draft Accounts” has the meaning assigned to such term in
Section 2.05(b)(iii) hereof.

 

“Engine Assets” has the meaning assigned to such term in the Servicing Agreement
or the Back-Up Servicing Agreement, as the case may be.

 

“Indenture” means the Indenture dated as of the Initial Closing Date, between
WEST and the Indenture Trustee, and each successor indenture, if any, thereto.

 

“Indenture Trustee” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Initial Closing Date” means August 9, 2005.

 

“Initial Period” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement or the Back-Up Servicing Agreement, as the case may be.

 

“Insolvency Event” means: (i) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
relief in respect of the Administrative Agent or in respect of a substantial
part of the property or assets of the Administrative Agent, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership or similar
law, and such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered or the Administrative Agent shall go into liquidation, suffer a receiver
or mortgagee to take possession of all or substantially all of its assets or
have an examiner appointed over it or if a petition or proceeding is presented
for any of the foregoing and not discharged within sixty (60) days; or (ii) the
Administrative Agent shall (A) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other U.S. federal or state or foreign
bankruptcy, insolvency, receivership or similar law, (B) consent to the
institution of, or fail within sixty (60) days to contest the filing of, any
petition described in clause (i) above, (C) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(D) make a general assignment for the benefit of its creditors.

 

“Ledgers” has the meaning assigned to such term in Section 2.05(b)(i) hereof.

 

“Obligor” has the meaning assigned to such term in
Section 2.04(b)(iii)(B) hereof.

 

“One Year Period” has the meaning assigned to such term in Section 7.05(a) of
the Servicing Agreement or the Back-Up Servicing Agreement, as the case may be.

 

A-2

--------------------------------------------------------------------------------


 

“Operating Budget” has the meaning assigned to such term in
Section 7.05(a)(A) of the Servicing Agreement or the Back-Up Servicing
Agreement, as the case may be.

 

“Other Administrative Services” has the meaning assigned to such term in
Section 3.02(a) hereof.

 

“Quarter” means the fiscal quarter of WEST and each Subsidiary, as applicable.

 

“Ratings” means the ratings assigned to the Notes by the Rating Agencies.

 

“Reimbursable Expenses” has the meaning assigned to such term in Section 7.02
hereof.

 

“Representatives” with respect to any Person means the officers, directors,
employees, advisors and agents of such Person.

 

 “Schedule 2.02(a)” has the meaning assigned to such term in
Section 2.03(j)(iii) hereof.

 

 “Service Providers” has the meaning assigned to such term in
Section 2.02(c) hereof.

 

 “Servicer Termination” means a termination of the Servicing Agreement prior to
the expiration of its term upon which the Back-Up Servicer replaces the Servicer
pursuant to the terms of the Back-Up Servicing Agreement and the Servicing
Agreement.

 

 “Standard of Performance” has the meaning assigned to such term in Section 3.01
hereof.

 

 “UTF” means UT Finance Corporation, a Delaware corporation.

 

“U.S. Bankruptcy Code” has the meaning assigned to such term in
Section 8.02(c)(iii).

 

“WEST” has the meaning assigned to such term in the preamble to this Agreement.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

“Year” has the meaning assigned to such term in the Servicing Agreement or
Back-Up Servicing Agreement, as the case may be.

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ACCOUNTS

 

I-1

--------------------------------------------------------------------------------

 